UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 16, 2014 HIGHLANDS BANKSHARES, INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation) 0-27622 (Commission File Number) 54-1796693 (IRS Employer Identification No.) 340 West Main Street Abingdon, Virginia (Address of principal executive offices) 24210-1128 (Zip Code) Registrant’s telephone number, including area code:(276) 628-9181 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On September 16, 2014, Highlands Bankshares, Inc. (the “Company”) announced the completion of its previously-announced rights offering.Under the terms of the rights offering, the Company distributed, at no charge to holders of its common stock as of April 15, 2014, rights to purchase shares of the Company’s common stock at a subscription price of $3.50 per full share.The rights offering expired on September 3, 2014.As a result of the rights offering, the Company generated approximately $460 thousand of net proceeds through the issuance of 159,093 new shares of the Company’s common stock. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HIGHLANDS BANKSHARES, INC. (Registrant) Date:September 16,2014 By: /s/ Robert M. Little Robert M. Little, Jr. Chief Financial Officer
